                                                                       Case 2:18-cv-01922-GMN-PAL Document 12 Filed 10/29/18 Page 1 of 2



                                                                   1   BRENOCH WIRTHLIN, ESQ.
                                                                       Nevada Bar # 10282
                                                                   2   FENNEMORE CRAIG, P.C.
                                                                   3   300 S 4th Street, Suite 1400
                                                                       Las Vegas, Nevada 89101
                                                                   4   Telephone: (702) 692-8000
                                                                       Facsimile: (702) 692-8099
                                                                   5   Email: bwirthlin@fclaw.com
                                                                       Attorney for Plaintiff
                                                                   6

                                                                   7                                  UNITED STATES DISTRICT COURT

                                                                   8                                         DISTRICT OF NEVADA

                                                                   9   JAVLIN NINE, LLC,                                      Case No.: 2:18-cv-01922-GMN-PAL

                                                                  10                           Plaintiff,
                                                                  11
                        Tel: (702) 692-8000 Fax: (702) 692-8099




                                                                          vs.
FENNEMORE CRAIG, P.C.




                                                                  12                                                          STIPULATION AND ORDER TO EXTEND
                                300 S 4th Street, Suite 1400
                                Las Vegas, Nevada 89101




                                                                       CALLISTER & ASSOCIATES, LLC, a Nevada                        DEADLINE TO RESPOND
                                                                  13   limited liability company; and MATTHEW Q.                      [SECOND REQUEST]
                                                                       CALLISTER, individually as guarantor.
                                                                  14

                                                                  15                           Defendants.

                                                                  16
                                                                                IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, JAVLIN NINE,
                                                                  17
                                                                       LLC, (“Plaintiff”), and Defendants, CALLISTER & ASSOCIATES, LLC, and MATTHEW Q.
                                                                  18
                                                                       CALLISTER, (collectively “Defendants”), by and through their respective counsel, as follows:
                                                                  19
                                                                          1. On 10/5/2018 Defendants filed their Petition for Removal (“Petition”);
                                                                  20
                                                                          2. On 10/8/2018 Defendants files their Response (“Response”) to Plaintiff’s motion to confirm
                                                                  21
                                                                                arbitration award;
                                                                  22
                                                                          3. On 10/8/18 Defendants filed their Countermotion to Vacate Arbitration Award
                                                                  23
                                                                                (“Countermotion”);
                                                                  24
                                                                          4. Plaintiff has very recently obtained new counsel who is negotiating this matter with
                                                                  25
                                                                                Defendants’ counsel and all parties stipulate to Plaintiff having additional time to respond to
                                                                  26
                                                                                the Petition, Response and Countermotion;
                                                                  27
                                                                                NOW THEREFORE IT IS STIPULATED AS FOLLOWS:
                                                                  28


                                                                                                                Page 1 of 2
                                                                       Case 2:18-cv-01922-GMN-PAL Document 12 Filed 10/29/18 Page 2 of 2



                                                                   1      5. Plaintiff shall have until and including November 16, 2018, to respond to the Response;

                                                                   2      6. Plaintiff shall have until and including November 16, 2018, to respond to the

                                                                   3         Countermotion;

                                                                   4      7. Plaintiff does not waive, and expressly reserves, the right to respond to the Petition through a

                                                                   5   motion for remand or otherwise as provided in the FRCP and local rules of this Court.

                                                                   6

                                                                   7   FENNEMORE CRAIG, P.C.                                CALLISTER LAW GROUP

                                                                   8

                                                                   9   By:    /s/ Brenoch R. Wirthlin     ____              By:    /s/ Mitchell S. Bisson       ____
                                                                       Brenoch Wirthlin, Esq., NV Bar #10282                Mitchell S. Bisson, Esq., NV Bar #11920
                                                                  10
                                                                       300 S 4th Street, Suite 1400                         330 E. Charleston Boulevard, Suite 100
                                                                  11   Las Vegas, Nevada 89101                              Las Vegas, NV 89104
                        Tel: (702) 692-8000 Fax: (702) 692-8099




                                                                       Attorney for Plaintiff                               Attorney for Defendants
FENNEMORE CRAIG, P.C.




                                                                  12
                                300 S 4th Street, Suite 1400
                                Las Vegas, Nevada 89101




                                                                  13

                                                                  14
                                                                                                                     ORDER
                                                                  15
                                                                             IT IS SO ORDERED.
                                                                  16
                                                                             DATED this ____
                                                                                         29 day of October, 2018.
                                                                  17

                                                                  18

                                                                  19

                                                                  20
                                                                                                               ______________________________________
                                                                  21
                                                                                                               Gloria M. Navarro, Chief Judge
                                                                  22                                           United States District Court

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                                                              Page 2 of 2
